Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward J Sandor on April 26, 2021.

The application has been amended as follows: 
13.          (Currently Amended) A method implemented by control circuitry of a storage system, the method comprising:
                receiving, in a low power mode of the storage system, a hardware reset signal from a host device; and
                providing one of a first reset or a second reset to transition to the storage system from the low power mode to an operational power mode in response to the received hardware reset signal and a value of at least one control bit on the storage system,

wherein the value of the at least one control bit is controlled by the host device in the operational power mode and the storage system in the low power mode.

18.          (Currently Amended) A non-transitory machine-readable medium, storing instructions, which when executed by a storage system, cause the storage system to perform operations comprising:
                receiving, in a low power mode of the storage system, a hardware reset signal from a host device; and
                providing one of a first reset or a second reset to transition to the storage system from the low power mode to an operational power mode in response to the received hardware reset signal and a value of at least one control bit on the storage system,
wherein the value of the at least one control bit is controlled by the host device in the operational power mode and the storage system in the low power mode.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest, either alone or in combination, wherein, in a low power mode, the control circuitry of the storage system is configured to provide one of a first reset or a second reset to transition to the storage system from the low power mode to the operational power mode in response to a reset signal from the host device on the reset interface and a value of the at least one control bit in the storage register of the storage system, wherein in the operational power mode, the host processor is configured to control the value of the at least one control bit, and wherein, in the low power mode, the control circuitry is configured to control the value of the at least one control bit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH G PATEL/Primary Examiner, Art Unit 2185